department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin director exempt_organizations enciosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil 501-dollar_figure tax_exempt_and_government_entities_division date date legend b trustee c trustee d trustee e brother of c g organization h foreign organization j language n state y country x date m dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our proposed adverse determination_letter dated date and includes consideration of your protest issue sec_1 do your net_earnings inure to the benefit of insiders precluding exemption under sec_501 of the code yes for the reasons described below does your lack of control and discretion over the funds you send to h located in letter cg catalog number 47630w the foreign_country y preclude you from exemption under sec_501 of the code yes for the reasons described below facts you were incorporated on x in the state of n by b c and d who are also your trustees your articles of incorporation state you were formed for religious and educational_purposes as described in sec_501 of the code your application_for exemption states you were formed to support advanced talmudic scholarship in foreign_country y to that end you provide a modest stipend of m dollars distributed twice yearly to exceptional students of talmud or jewish law the scholars are hand-picked by your board_of trustees and they are all married with large families living below the poverty_line the scholars spend as much as ten to twelve hours a day immersed in talmudic literature and prayer the stipends you provide are intended to help alleviate the students’ financial burdens you indicated recipients are accepted based upon availability when a spot opens up you place advertisements in local weeklies neighborhood synagogues and public advertisement boards applicants must demonstrate exceptional proficiency in talmudic studies and a dire economic situation trustee d also a rabbi hereafter rabbi d splits his time between the united_states and the foreign_country y rabbi d personally meets with and interviews all applicants and the board_of trustees selects the final recipients rabbi d is in constant contact with the recipients in order to assess and encourage their progress if he deems a recipient no longer eligible the board_of trustees decides on whether to admonish the recipient impose conditions or terminate his stipend rabbi d oversees all distributions with your initial application you indicated one of the stipend recipients is e a brother of c eis an accomplished well respected talmudic scholar completely dedicated to advancing his scholarship the recipients of your stipend attend any of three different schools in foreign_country y rabbi d is the rabbi and dean for one of the three schools the students must submit to you their names addresses family size and annual income there is no written application the most important criterion in determining eligibility for a stipend is the candidate’s level of scholarship the candidate is subjected to a rigorous oral examination by his school’s dean the results of which are reported to rabbi d in addition the candidate must interview with rabbi d the candidate must agree to dedicate a minimum of hours per week in intensive study to sit for two monthly oral examinations on the material covered and to submit a report on the material every six weeks the students are not pursuing a degree in judaism studying the holy works is letter cg catalog number 47630w performed for its own sake talmudic scholars continue their studies their entire lives for this reason you are prepared to distribute stipends for as long as the student is immersed in his studies with no time or monetary limit all stipends are distributed by check from this account to the student for your application indicated that you distribute stipends to talmudic scholars studying in foreign_country y but that you operate completely in america you later stated money that is designed for distribution is transferred to your bank account in foreign_country y deposit only rabbi d personally signs and distributes all checks stipends are paid when funds become available which is generally in the summer time rabbi d has the final say on the order in which the stipends are distributed although you asserted rabbi d writes and distributes all of the stipend checks in fact trustee c is the signatory on most if not all of the checks written during the month period for which you submitted bank statements the bank statements are addressed to trustee c’s home when we requested more information regarding your bank account in foreign_country y you said please note that we erred in our previous correspondence you do not have a bank account in foreign_country y you submitted bank statements from your bank account located in the united_states the statements provided were not consistent with your described program the distributions were not twice yearly m dollar distributions to individuals you explained this discrepancy by saying the stipends can be reduced because of extended absences from study session or from inadequate grades - and can be slightly increased for exceptional dedication or outstanding examination grades if a scholar joins in the middle of the first half of the year he may receive one check covering the entire year’s participation a check for several thousand dollars was written from your account to an individual you said this was to pay another rabbi to lecture and test the scholars in a difficult and complex area of the talmud no other documentation was provided to substantiate this claim your bank statements included a payment made to a credit card company you explained that this was a reimbursement to someone who used his personal credit card to purchase something for you not a charge made by you on your credit card you stated you do not remember what was originally received or who made the charge your bank statements included numerous frequent checks written to an organization named g regarding these payments you explained that e borrowed money from g e has accepted upon himself additional responsibilities including teaching and fundraising for this reason his stipend is slightly higher than that of the other scholars in addition you have decided to help him repay some of his outstanding debts including the debt he owes to g you are repaying those loans obtained by individual e letter cg catalog number 47630w there were numerous checks written to trustee c regarding these payments you stated trustee c borrowed money from you not realizing that doing so could be problematic this rationale was based in part on his not receiving any financial remuneration from you all money borrowed was returned you stated that you understand a nonprofit organization cannot be used this way and guaranteed that this practice would stop a payment was also made to an individual with the same surname as c and e you indicated that the individual is the sister-in-law of c and that the loan was repaid you provided no written record to substantiate the obtainment or repayment of this loan two checks were written to e totaling approximately dollar_figure within a few weeks of each other you indicated these payments were reimbursements for fundraising expenses although it was requested you did not provide any documentation substantiate this claim several payments were made from your bank account to a tour company you said the payments were for airline tickets for d for fundraising purposes again you provided no documentation to substantiate these expenditures you made several distributions in one month to an organization named h the distributions totaled approximately dollar_figure when we asked for details regarding these distributions your authorized representative responded with the following under the signature of c unfortunately there has been some miscommunication as regards sic the organization’s bank accounts as written earlier we originally understood that donations are distributed through the organization’s bank account in foreign_country y afterwards we were told that all distributions are made from the american bank account and that the organization does not own a bank account in foreign_country y rabbi d has now clarified the situation as follows we are in fact affiliated with a larger y non-profit organization h h is recognized by the y government as tax exempt h formed smaller non-profit entities in different countries to facilitate the fund-raising process in those courses each entity operates independently from the other smaller entities and fron h we were formed to operate in america as stated above we operate as our own independent non-profit raising money in america for our expressed purpose depositing these donations in our american bank account and distributing these donations as stipends directly from that bank account we do not own a y bank account letter cg catalog number 47630w since each organization is independent it was always intended that there be no intermingling of funds between the different organizations however because of a difficult financial situation h and our accounts were mixed it seems that checks written in american dollars take two weeks to clear in y whereas checks written in y currency clear immediately because some of the recipients of the stipends were continuously in dire need of money rabbi d made the decision to write the checks in y currency from h’s bank account and to then write checks to h from you all checks written from h were supervised by rabbi d he has indicated that he can provide all of h’s bank statements if necessary please keep in mind they are all written in foreign language j none-the-less we have explained to rabbi d and the other board members that this practice although understandable is not acceptable since h is not recognized by the irs as a 501_c_3_organization there were several large atm withdrawals and other cash withdrawals from your bank account when asked about these withdrawals you said that trustee c holds the atm card you said cash withdrawn is money that c borrowed from you you asserted that trustee c repaid all loans and has guaranteed that he will no longer borrow money from the organization however you did not submit any documentation to substantiate that the loans had been repaid law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_56_304 1956_2_cb_306 states that an organization which otherwise meets the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service it can be shown that the gift is revrul_63_252 1963_2_cb_101 states that contributions to certain domestic in fact to or for charitable organizations are deductible if the use of the domestic organization and that the domestic organization is not serving as an agent for or channel for a foreign charitable_organization in reaching this conclusion the revenue_ruling states that it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the in each case the question to be donee the real donee is the ultimate foreign recipient decided is whether the amounts paid to the domestic organization are deductible under sec_170 of the code below are five examples considered in pursuance of a plan to solicit funds in this country a foreign organization caused a domestic organization to be formed at the time of formation it was proposed that the domestic organization would conduct a fund-raising campaign pay the administrative expenses from the collected fund and remit any balance to the foreign organization certain persons in this country desirous of furthering a foreign organization's work formed a charitable_organization within the united_states the charter of the domestic letter cg catalog number 47630w organizatic provides that it will receive contributions and send them at convenient intervals to the foreign organization a foreign organization entered into an agreement with a domestic organization which provides that the domestic organization will conduct a fund-raising campaign on behalf of the foreign organization the domestic organization has previously received a ruling that contributions to it are deductible under sec_170 of the code in conducting the campaign the domestic organization represents to prospective contributors that the raised funds will go to the foreign organization a domestic organization conducts a variety of charitable activities in a foreign_country where its purposes can be furthered by granting funds to charitable groups organized in the foreign_country the domestic organization makes such grants for purposes which it has reviewed and approved the grants are paid from its general funds and although the organization solicits from the public no special fund is raised by a solicitation on behalf of particular foreign organizations a domestic organization which does charitable work in a foreign_country formed a subsidiary in that country to facilitate its operations there the foreign organization was formed for purposes of administrative convenience and the domestic organization controls every facet of its operations in the past the domestic organization solicited contributions for the specific purpose of carrying out its charitable activities in the foreign_country and it will continue to do so in the future however following the formation of the foreign_subsidiary the domestic organization will transmit funds it receives for its foreign charitable activities directly to that organization contributions to the domestic organizations described in the first and second examples set forth above are not deductible similarly those contributions to the domestic organization described iri the third example which are given for the specific purpose of being turned over to the foreign organization are held to be nondeductible revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if catalog number 47630w letter cg substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 71_tc_102 the court upheld the denial of exemption on an organization that made grants to individuals the organization asserted that its grants were made in furtherance of a charitable purpose to assist the poor the organization was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant the court held that this information was insufficient in determining whether the grants were made in furtherance of an exempt_purpose in 73_tc_196 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in kj's fund raisers v commissioner t c memo affd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption_letter cg catalog number 47630w in 70_fedclaims_782 the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law you are not operated exclusively for charitable purposes under sec_501 of the code as your net_earnings inure to the benefit of trustee c trustee c is a private individual within the meaning of sec_1_501_a_-1 of the regulations your net_earnings inure to his benefit as well as to the benefit of his family through direct payments you made to him and his family as well as cash withdrawn from your bank account an organization will be denied exemption if any of its net_earnings inure to the benefit of private individuals per sec_1_501_c_3_-1 of the regulations evena small amount of inurement will prevent exemption to be granted sec_1_501_c_3_-1 of the regulations states that if an organization fails to meet either the organizational_test or the operational_test it is not exempt although your articles of incorporation contain adequate provisions to meet the organizational_test you do not meet the operational_test you have not substantiated the activities you conduct further exclusively c purposes as numerous payments have been made to individuals for non-exempt purposes some of these payments constitute inurement as they were paid to and for the benefit of c your trustee your bank statements show inconsistencies and discrepancies and do not support your stated activity of providing scholarships to individuals in the amount of m dollars twice annually sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests your bank statements and related information shows you have made substantial payments to trustee c and other individuals to be used for non-exempt purposes these payments benefit the private interests of trustee c and others and not the public as a whole letter cg catalog number 47630w aside from your earnings inuring to the benefit of trustee c you do not have adequate control and discretion over how your funds are used as required by revrul_56_304 you do not keep adequate_records to substantiate that the grants and contributions you make further a c purpose the evidence shows you have sent substantial funds in the form of checks made out to organization h in foreign_country y as a reimbursement for funds that were already distributed by h you do not track the distributed cash to individuals you have no records to show who actually received the final distributions or what the funds were used for therefore it is clear that you do not keep adequate_records as required by revrul_56_304 you are similar to the organization described in example of revrul_63_252 you have little or no control_over who receives the cash in the foreign_country y or how much they receive you are according to your own statement a fundraising arm in the united_states like example organization h who distributes it as they wish in revrul_63_252 you simply send the funds to in contradiction to revrul_66_79 the funds you raise are not used for the purposes of the domestic organization you but rather for the purposes of the foreign organization receiving the grant from the domestic organization you by your own admission you were created by h to facilitate the fundraising process in america you conduct the fundraising and then distribute funds to h who has ultimate control_over how the funds are used therefore you do not maintain adequate control to ensure your distributions are used exclusively for purposes described under sec_501 of the code you are similar to better business bureau of washington d c inc v united_states because you have a substantial non-exempt purpose the presence of a single non- exempt_purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the inurement described above as well as your lack of contro and discretion over contributed funds are both substantial non-exempt purposes much like the above-cited case of church in boston v commissioner you were unable to furnish any documentation which would demonstrate your selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant you have no written application although you stated you provide bi-annual stipends to studenis your bank statements did not confirm either of these assertions as in the case of western catholic church v commissioner your lack of sufficient records makes it impossible to trace the use of your money completely trustee c receives a private benefit by using your bank account to take out loans in the form of atm withdrawals or withdrawals from your bank account when a personal need arises you also are paying the debt of individual e who is related to individual c you have no letter cg catalog number 47630w recorded board meeting minutes nor did you provide any documentation to substantiate the loan payments you made on his behalf much like basic bible church v commissioner even if you do serve some level of charitable or educational purpose you have existed to serve the private benefit of one of your founders and thus failed the operational_test of sec_501 control_over financial affairs by trustee c created an opportunity for abuse you are not entitled to exemption because your net_earnings inure to the benefit of c and his family also similar to kj's fund raisers v commissioner as in the case of peoples prize v commissioner you have provided only generalizations in response to the detail that is required when detailed substantiation of expenditures was requested it was not provided for example you made a payment to a credit card company but did not have records to support the payment nor did you recall whose credit card was paid such generalizations do not establish that you are operated exclusively for exempt purposes an organization that is unable to demonstrate they have now or will have in the future sufficient records to show operations that exclusively further exempt purposes will not be found to have met the operational_test under sec_501 of the code in contrast to your conflict of interest policy you were unable to provide any evidence that you have any established policies and procedures to prevent inurement or that you keep adequate_records as in the above-cited case of new dynamics foundation v united_states you have not demonstrated that your operations exclusively further exempt purposes therefore you do not qualify for exemption under sec_501 of the code applicant’s position in correspondence you submitted you explained that rabbi d and the other trustees understand that their practices are not acceptable you further stated that trustee c has repaid all loans and has guaranteed that he will no longer borrow money from you service response to applicant’s position although you have asserted trustee c will never use your bank account for personal loans again he is still in full control_over the bank account in fact after you made the statement that trustee c will never use your bank account in this manner again these same transactions continued the bank statements are mailed to trustee c’s home he has the checkbook most checks are written by him and he holds the atm card you have not substantiated any of your purported changes with documentation the documentation you did provide supports our assertion that your funds are inuring to the benefit of trustee c likewise the additional bank statements submitted show that letter cg catalog number 47630w financial activity continues to be inconsistent with your stated activities of providing scholarships in the amount of m dollars and funds are still being distributed to organizations g and h applicant’s protest you and your representative have discussed the issues outlined in this letter and indicated that you now understand the severity of inurement and lack of control_over your funds you stated that you recognize that you have been managed in an unacceptable manner and have resolved to take concrete actions to rectify this to this end your board_of directors have taken the following steps a you resolved unanimously to remove c from the position of trustee he was replaced by an individual noted in the community for his honesty and integrity you submitted copies of the board resolution and the new trustee’s resume b you also unanimously resolved to cease writing checks to any member of c’s family and to cease paying any debt owed by any member of c’s family c you further unanimously resolved to cease writing checks to h you submitted a copy of your bank statement for a recent month as evidence of your new method of operating the only checks written were to a tour company which you stated was for fundraising travel for d and for four talmudic scholars you provided a receipt from the tour company all four checks had a specific number written in the memo line of the check you requested that in light of your material efforts to rectify your previous errors and to meet the operational_test we reconsider our previous decision and grant you exemption under sec_501 of the code service’s response to applicant’s protest you assert that you have now resolved for the second time to substantially change the way you operate so that you qualify for exemption even after you previously said you would no longer conduct certain activities that precluded you from exemption you continued to conduct them you provided a receipt from the tour company but it was not written in english and a translation was not provided the four checks written to talmudic scholars were substantially more than the modest stipend you describe in your application you did not explain the numbers written in the memo line of the checks you submitted but previously when we asked about specific numbers written in the memo lines you indicated they were indicators of payments for a specific debt although you have again theoretically corrected deficiencies in the way you function we letter cg catalog number 47630w are unable to conclude that you pass the operational_test similarly to the organization described in the above-cited case of new dynamics foundation also your method of distributing stipends to individuals in foreign_country y continues to lack transparency and consistency you previously said you would issue small stipends in the amount of m but each of the four stipends paid for the most recent month are all double that amount or more your bank statements continue to show inconsistencies in what you describe as your activities and do not support your stated activity of providing stipends to individuals in the amount of m dollars twice annually conclusion based on the above facts and law you do not qualify for exemption under sec_501 of the code your net_earnings inure to the benefit of insiders precluding exemption under sec_501 of the code also you lack control and discretion over the funds you send to h located in foreign_country y for both of these reasons you failed to demonstrate that you meet the operational_test as you do not operate exclusively for exempt purposes under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status __ types of information that should be included in your protest can be found on page of publication under the heading filing a protest’ accompanied by the following declaration the protest must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying catalog number 47630w letter cg documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the protest process if you want representation during the protest process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter letter cg catalog number 47630w sincerely kenneth corbin director exempt_organizations enclosure publication letter cg catalog number 47630w
